Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change April 7, 2009 Item 3 News Release The news release dated April 7, 2009 was disseminated through Marketwire’s Canadian and US Investment, Continental Europe Finance and UK Media and Analysts Networks. Item 4 Summary of Material Change Standard Resources Inc. reported that the President of the Republic of Argentina, Dra. Cristina Fernández de Kirchner, accompanied by Governor Walter Barrionuevo of Jujuy, Secretary of Mining, Jorge Mayoral and other federal and provincial dignitaries inaugurated the Pirquitas Mine at a ceremony in San Salvador de Jujuy.Robert Quartermain, President & CEO, and senior corporate and in-country management represented the company at the ceremony. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated April 7, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 8th day of April, 2009 April 7, 2009 News Release 09-14 PRESIDENT OF ARGENTINA INAUGURATES PIRQUITAS MINE San Salvador de Jujuy, Argentina – Silver Standard Resources Inc. is pleased to report that the President of the Republic of Argentina, Dra. Cristina Fernández de Kirchner, accompanied by Governor Walter Barrionuevo of Jujuy, Secretary of Mining, Jorge Mayoral and other federal and provincial dignitaries inaugurated the Pirquitas Mine yesterday at a ceremony in San Salvador de Jujuy.Robert Quartermain, President & CEO, and senior corporate and in-country management represented the company at the ceremony. Mr.
